Title: To Thomas Jefferson from William Clayton, 16 March 1781
From: Clayton, William
To: Jefferson, Thomas



Honble. Sir
New Kent March 16th. 1781

In Order to Justify my conduct (as also those of our militia) for not complying fully with the Requisitions lately made on the Militia by your Excellency and General Nelson, I beg leave to lay before you a true State of the whole Men, taken from the Proceedings of a Court-Martial held yesterday for that purpose. The whole number of Privates are 350–75 of whom were by the Court Adjudged unfit for Duty, 6 Quakers which since the expiration of the Act of Assembly obliging them to find Substitutes are useless. Those Deductions reduces our Number to 268 Effective. The 1st. of Jany. last I received Orders from Genl. Nelson to send Down to Wmsburg one half of our Militia, which accordingly Met the 4. of the month, and having then Joined the General at Holts Forge the other half were Ordered into Service by him. The latter were on Duty about 20 Days. The other half continued on Duty untill Monday last. The 23d. of February I received Orders from the General to send down two Company’s as a Relief for those then on Duty. In consequence I Orderd the Proper Divisions to (make that  Number) appear in Order to march down but a sufficient number not appearing, those that appeared were sent on, and I intended to have calld on another Division to make up the number, but before this coud be put in execution I received your letter of the 1st. of this month Directing Me to send to Genl. Muhlenburgs head Quarters 104 Men. The 3 remaining Divisions, excepting those who were, or ought to be, then on Duty, were Immediately called on, from which 47 men were collected but not completed untill yesterday. I have ordered them Down which with 23 that are on Duty in consequence of the Orders received the 23. Feby. from the General make our number 70 that I hope will be Down in a Day or two. I must also Observe to your Excellency that agreeable to your Orders one half of our Militia were sent on Duty the 26. of October last and continued untill a few day’s before Christmass. I think I can with Truth say that the Defect in not sending down the full number required from us does not arise from any disaffection. On the contrary I believe them to be as well affected to the Cause as any Set of Men in the State and have fully complyd with every Requision untill now, and they having been so much on Duty (tho Necessarily) all this winter is the true cause of our not complying fully with the two last Requisitions. However shoud your Excellency think from what I have said, that the two Requisitions must be fully complyd with you will be Pleasd to Signifie the same to me, and I shall endeavour to have the Men sent.
I am with great respect your Excellency’s Most Obdt. humle Servt.,

Will: Clayton

